1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 NICOLE NELLIS, for herself
 8 and all others similarly situated,

 9          Plaintiff-Appellee,

10 v.                                                                          NO. 29,993

11 MID-CENTURY INSURANCE COMPANY,

12          Defendant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Clay Campbell, District Judge

15 Myers, Oliver & Price, P.C.
16 Floyd D. Wilson
17 Albuquerque, NM

18   Freedman, Boyd, Hollander,
19   Goldberg, Ives & Duncan, P.A.
20   David Freedman
21   Joseph Goldberg
22   Albuquerque, NM

23   Eaves & Mendenhall, P.A.
24   John M. Eaves
25   Karen Mendenhall
26   Albuquerque, NM

27 Law Office of Alan Konrad
1 Alan Konrad
2 Albuquerque, NM




                    2
 1   Peifer, Hanson & Mullins, P.A.
 2   Charles R. Peifer
 3   Robert E. Hanson
 4   Albuquerque, NM

 5 Dennis M. McCary
 6 Albuquerque, NM

 7   Robbins, Geller, Rudman & Dowd LLP
 8   Rachel Jensen
 9   San Diego, CA
10
11   for Appellees

12 Rodey, Dickason, Sloan, Akin & Robb, P.A.
13 Andrew G. Schultz
14 Albuquerque, NM

15   Gibson, Dunn & Crutcher LLP
16   Theodore J. Boutrous, Jr.
17   Christopher Chorba
18   Los Angeles, CA

19 Skadden, Arps, Slate, Meagher & Flom LLP
20 Darrel J. Hieber
21 Los Angeles, CA

22 for Appellants

23                                      DECISION

24 BUSTAMANTE, Judge.

25         This is the companion case to Nellis v. Farmers Insurance Company of Arizona,

26 COA No. 29,295 decided today. The factual background here is identical to that in

                                             3
1 Farmers. Perhaps because this case was decided below by a different trial judge, the

2 procedural posture is slightly different. However, we have determined that the

3 differences do not materially affect the legal analysis in any way that would prevent

4 our Opinion in Farmers from controlling the outcome here.

5        Therefore, relying on Farmers, we reverse and remand for dismissal.

6        IT IS SO ORDERED.


7
8                                        MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 JAMES J. WECHSLER, Judge


12
13 CYNTHIA A. FRY, Judge




                                            4